Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 1 July 1804
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


               
                  Monsieur le Président,
                  Paris 12 Messidor 121er. Juillet 1804.
               
               Il me parait inutile de vous dire combien je souffre de ne pouvoir encore me rendre auprès de vous, dans la République gouvernée par vos principes et Votre Sagesse.
               Vous Voyez l’Europe, mon Pays, et ce qui leur arrive. Vous connaissez mon esprit, mon cœur, les études, les travaux, les espérances philosophiques qui ont occupé ma Vie.
               Je désire en donner les derniers momens au développement des Institutions dont Vous avez bien voulu me demander le Plan pour l’éducation de la jeunesse américaine.
               Et peut-être, si cela vous paraissait utile, je m’efforcerais de concourir à la consolidation des rapports entre vos anciennes Républiques conféderées et la nouvelle Nation que vous venez d’admettre parmi elles.
               
               C’est la Seule partie des Etats Unis dont je sache bien la langue; et non Seulement celle que l’on parle, qu’on écrit, qu’on apprend dans les grammaires, mais celle que l’on pense et que l’on sent, qui part de l’âme, et influe Sur l’âme, qui tient aux habitudes, aux mœurs, aux passions nationales.
               S’il n’y a pas beaucoup d’Américains qui puissent de même se faire entendre des Louisianais, il y a encore moins de Français en Amérique qui connaissent et aiment comme moi les constitutions libres, les mœurs tranquilles, les manieres graves de votre Peuple mêlé d’Anglais, d’Ecossais, de Hollandais et d’Allemands.
               Je conclus de là que par la même raison que votre Nation m’est bonne et agréable, je puis aussi plus qu’un autre Français être agréable et utile à votre Nation, quand un Peuple Français vient à en faire partie.
               C’est une de mes honnêtes ambitions.
               Mais, dans mon Zêle pour mon ancienne Patrie, je me trouve avoir fait, il y a plus d’un an, au Gouvernement Français des avances qu’il ne m’a point encore remboursées, et, quel que soit mon empressement de retourner en Amérique, la raison m’oblige comme Négociant et comme Pere de Famille de ne partir qu’après que ce compte sera réglé.
               Dès qu’il le sera, que ce soit à perte ou à gain, je ne tarderai pas à voir les clochers de New-York, les cascades du Brandy-Wine, et le Capitole de Washington-City.
               Vous m’avez promis votre appui et votre Protection pour ma belle Manufacture de Gun-Powder.—Lui avez vous donné votre Salpêtre à raffiner, et vos Poudres à rebattre?
               Je prie Votre Excellence de ne point oublier que c’est un Etablissement utile, que le Zêle de mes Enfans a créé, qui est conduit par mon second Fils, le meilleur Eleve du plus grand Chimiste de l’Europe, et qui appartient à votre Ami. 
               Agréez avec votre bonté ordinaire mon respectueux attachement.
               
                  
                     Du Pont (de Nemours)
                  
               
               
                  Madame DuPont vous rend graces de votre Souvenir.
               
             
          Editors’ Translation
               
                  
                     Mister President,
                     Paris, 12 Messidor Year 121 July 1804
                  
                  It seems pointless to tell you how much I suffer from not yet being able to be near you, in the republic governed by your wisdom and principles.
                  You see what is happening to Europe and to my country. You know my thoughts and sentiments, the study, efforts, and philosophical ideals to which I have devoted my life.
                  
                  I seek to contribute my last days to developing the educational institutions for young Americans that you were kind enough to ask me to plan.
                  Perhaps, if it seems helpful to you, I could also work toward strengthening the relations between your previously federated states and the new nation you have just admitted to the union.
                  This is the only part of the United States whose language I know well, not merely as it is spoken, written, and learned in grammar classes, but as it is thought and felt, the language that emerges from and shapes the soul, that is linked to habits, customs, and national passions.
                  There are not many Americans who can communicate with Louisianians as well as I can. There are even fewer French people in America who know and love, as I do, the freedom, peacefulness, and serious demeanor of your citizenry, made up of English, Scots, Dutch, and Germans.
                  This leads me to conclude that, just as your nation is pleasant and attractive to me, I can be more effective and useful to you than other Frenchmen when a French population joins your country.
                  This is one of my sincere goals.
                  In my zeal for my old country, I lent money to the French government more than a year ago that has not yet been reimbursed. However eager I may be to return to America, I am impelled, as a businessman and head of family, not to leave until this debt is settled.
                  As soon as it is, whether at a profit or a loss, I will hasten to contemplate New York’s steeples, Brandywine’s waterfalls, and Washington’s Capitol.
                  You promised support and protection for my superb gunpowder factory. Did you give it your saltpeter to be refined and your powder to be processed?
                  I beg your Excellency not to forget that it is an estimable company, created by the hard work of my children, managed by my second son. He was the best student of Europe’s greatest chemist and he is the kin of your friend.
                  Accept, with your characteristic kindness, my respectful attachment.
                  
                     
                        Du Pont (de Nemours)
                     
                  
                  
                     Madame Du Pont thanks you for your wishes.
                  
               
            